Citation Nr: 0634362	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
right knee disability.  

2. Whether new and material evidence has been received to 
reopen the finally decided claim of entitlement to service 
connection for a left knee disability, claimed as secondary 
to the service-connected right knee disability.  

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

At the outset, the Board observes that in a March 2002 rating 
decision, the RO denied the claim of entitlement to service 
connection for a left knee disability (claimed as left knee 
tendonitis, claimed secondary to the service-connected right 
knee disability.  The veteran was notified of the decision 
and he did not properly file a timely Notice of Disagreement 
(NOD).  Thus, the RO's March 2002 rating decision is final.  

In the September 2003 rating decision, the RO denied the 
claim of entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
right knee disability and the claim of entitlement to service 
connection for a low back disability, claimed as secondary to 
the service-connected right knee disability.  The RO also 
denied the veteran's claim of entitlement to an increased 
rating for the service-connected right knee disability and 
continued the 30 percent disability rating, effective from 
August 2001.  

A review of the veteran's timely filed Notice of Disagreement 
shows that he disagreed with the denial of the claims of 
entitlement to service connection for the left hip, the left 
knee, and the low back; thereafter, he filed a timely 
Substantive Appeal for these issues/claims.  Therefore, the 
claim of entitlement to an increased rating for the service-
connected right knee disability is not currently on appeal 
before the Board.  

In September 2003, the RO also reopened the claim of 
entitlement to service connection for a left knee disability, 
claimed as secondary to the service-connected right knee 
disability.  The Board points out that while the RO has in 
effect reopened the claim of entitlement to service 
connection for a left knee disability, the submission of new 
and material evidence by a claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to 
reexamination of the veteran's claim by the Board, and the 
Board must make this jurisdictional determination prior to de 
novo review of the claims.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, 
the Board has characterized the issue accordingly.  

In June 2004, the veteran presented personal testimony before 
a Decision Review Officer at the RO.  A transcript of the 
hearing is of record.  In September 2005, the veteran 
presented personal testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is also of record.  


FINDINGS OF FACT

1.  The record demonstrates an approximate balance of the 
positive and negative evidence addressing the etiology of the 
left hip disability; the medical evidence demonstrates that 
there is a relationship between a currently diagnosed left 
hip disability and the service-connected right knee 
disability.   

2.  The March 2002 rating decision denying entitlement to 
service connection for a left knee disability, claimed as 
secondary to the service-connected right knee disability is 
final.  

3.  The evidence added to the record subsequent to the March 
2002 final decision denying the claim of entitlement to 
service connection for a left knee disability tends to relate 
to an unestablished fact necessary to substantiate the claim.  

4.  The claim of entitlement to service connection for a left 
knee disability, claimed as secondary to the service-
connected right knee disability is reopened and reviewed on a 
de novo basis.  

5.  The record demonstrates an approximate balance of the 
positive and negative evidence addressing the etiology of the 
left knee disability; the medical evidence demonstrates that 
there is a relationship between a currently diagnosed left 
knee disability and the service-connected right knee 
disability.  

6.  The record demonstrates an approximate balance of the 
positive and negative evidence addressing the etiology of the 
low back disability; the medical evidence demonstrates that 
there is a relationship between a currently diagnosed low 
back disability and the service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  A left hip disability is proximately due to or aggravated 
by the service-connected right knee disability service-
connected disability.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(b) (2006).  

2.  The RO's March 2002 rating decision denying entitlement 
to service connection for a left knee disability (claimed as 
tendonitis of the left knee, secondary to the service-
connected right knee disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

3.  The evidence received subsequent to the RO's finally 
decided March 2002 decision denying service connection for a 
left knee disability is both new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).  

4.  A left knee disability is proximately due to or 
aggravated by the service-connected right knee disability.  
38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(b) (2006).  

5.  A low back disability is proximately due to or aggravated 
by the service-connected right knee disability.  38 U.S.C.A. 
§§ 1110 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In April 2003, prior to the RO's initial unfavorable 
decision, the veteran was provided with correspondence 
(notice letter) that properly notified him of the information 
required under 38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  He 
was provided with similar information again in May 2005.  In 
view of the foregoing, the Board finds that there is no 
defect with respect to the timing of the April 2003 notice 
letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned for the award of 
service connection benefits.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence is necessary to substantiate the claims of 
entitlement to service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date.  See Dingess v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board's decision regarding the issues on appeal is fully 
favorable to the veteran.  The agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is aware that there is a general obligation to 
discuss whether the veteran has been apprised of the law and 
regulations applicable to his claim, the evidence that would 
be necessary to substantiate his claim, and whether his claim 
has been fully developed in accordance with the requirements 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  In light of the fully favorable decision 
with respect to this appeal, however, the Board finds that a 
discussion of the VCAA is not necessary.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran is in receipt of a 30 percent rating for the 
service-connected right knee disability.  The veteran 
maintains that he is diagnosed as having a left hip 
disability, left knee disability, and a low back disability 
which is related to the service-connected right knee 
disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b) (2006).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R., Part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) 
(2006).  

a.  Entitlement to Service Connection for a Left Hip 
Disability, Claimed as Secondary to the Service-Connected 
Right Knee Disability.

The veteran maintains that he is currently diagnosed as 
having a left hip disability, (trochanter bursitis) which is 
related to his service-connected right knee disability.  He 
testified that there is a non-VA and a VA medical opinion of 
record that supports his position.  (See the June 2004 
transcript of the RO hearing and the September 2005 
transcript of the Travel Board hearing).  

The service medical records do not include evidence of a left 
hip disability.  The service medical records show that the 
veteran injured the right knee on several occasions during 
his period of service; the records do not indicate that he 
injured the left hip in connection with the right knee 
injury.  The periodic examinations, dated in December 1983 
and March 1984, do not include complaints, treatment, or a 
diagnosis for a left hip disability.  The service separation 
examination, dated in January 1985, does not include evidence 
of a left hip disability.  The veteran's clinical evaluation 
was normal.  

The pertinent post-service medical evidence includes VA 
examination reports, dated in January 1992, July 1985, July 
1987, October 2000, December 2001, April 2003, and October 
2004; a medical report from C. D. Christianson, D.O., dated 
in August 2001; VA medical treatment records, dated from 
August 2002 to December 2004; and a medical report from F. K. 
Tindall, M.D., dated in March 2005.  

In November 1991, the veteran was diagnosed as having right 
knee anterior cruciate deficient knee with a lateral meniscus 
tear.  The November 1991 Report of Operation shows that the 
veteran underwent reconstruction of the anterior cruciate 
ligament (ACL).  

The April 2003 VA examination report shows that the veteran 
had complaints of daily pain in the area of the greater 
trochanter, which had a gradual onset in November 2002.  The 
report does not indicate that the veteran is diagnosed as 
having a left hip disability; as the X-ray of the left hip 
was normal.  The examiner stated that, in essence, there was 
no difficulty with the service-connected right knee 
disability which results in causing the aforementioned 
symptoms.  

The February 2004 VA orthopedic clinic note shows that the 
veteran is diagnosed as having left greater trochanter 
bursitis.  The examiner opined that given the veteran's prior 
injury and subsequent right knee surgery the veteran's recent 
complaints may be related to an incomplete recovery following 
the right knee surgery.  

The March 2004 VA orthopedic clinic note states that the 
veteran is followed in the clinic for left trochanter 
bursitis.  The veteran was noted to have leg length 
discrepancy and hip pain, which is described as localized to 
the greater trochanter area.  The veteran was assessed as 
having greater trochanter bursitis, in part, secondary to leg 
length discrepancy.  The examiner noted that the right knee 
disability resulted in a gait abnormality and a leg length 
discrepancy, which is treatable and almost certainly related.  

The October 2004 VA examination report shows that the 
examiner reviewed the claims file and provided a summary of 
the veteran's medical history as it pertains to the left hip.  
After performing an examination of the veteran, the examiner 
concluded that he could not determine the veteran's 
functional impairment of the left hip.  The examiner reported 
that he was unable to state an impairment rating because the 
veteran complains of back pain and left knee pain on many 
motions and declines to try and flex because he is fearful of 
increasing the low back pain.  The report shows, however, 
that the X-ray of the veteran's left hip is negative; 
trochanter bursitis is noted.  

The examiner explained that while there is evidence of a 1/4 
inch leg length discrepancy on physical examination of the 
veteran, this measurement and medical finding is considered 
to be within the normal limits for humans, orthopedically, 
and, essentially, is not a factor in the veteran's claimed 
conditions.  

The December 2004 VA orthopedic clinic note reveals yet 
another opinion regarding the right knee disability's effect 
on other parts of the veteran's body which are described as 
sore.  The examiner, B. G. Kwasman, M.D. states that the 
effect that the right knee disability has on other parts of 
the veteran's body "is a very GREY issue and "there is no 
positive yes or no" answer.  

The Board observes that the medical record includes several 
medical opinions that address whether there is a relationship 
between a left hip disability and the service-connected right 
knee disability.  The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
In view of the foregoing evidence, law and regulations, the 
Board finds that the medical evidence of record is in 
relative equipoise, that is, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding a material issue.  

As regards the February 2004 opinion which essentially 
relates the left hip disability to an incomplete recovery 
following the veteran's right knee surgery, and the March 
2004 opinion which essentially relates the left hip 
disability to a leg length discrepancy which has been related 
to the veteran's right knee disability, to include his 
abnormal gait, the Board concludes that the opinions are 
reasonably supported by the evidence of record, as the 
veteran is in receipt of a 30 percent disability rating for 
the right knee disability and given this type of right knee 
severity, it is reasonable to conclude that the right knee 
disability causes the veteran to suffer from an abnormal gait 
and a leg length discrepancy.  

The October 2004 opinion states that the 1/4 inch leg length 
discrepancy is normal; however, it appears that the examiner 
does not consider the cause of the leg length discrepancy, as 
the opinion does not state the etiology of the leg length 
discrepancy or the significance of the veteran's complaints 
of favoring the left leg due to the severity of the service-
connected right knee disability.  

The pertinent medical evidence of record is in equipoise. The 
record shows that the medical opinions relating the left hip 
disability to the veteran's service-connected right knee 
disability were rendered by competent medical professionals, 
as were the opinions that suggest that there is no 
relationship between the left hip disability and the service-
connected right knee disability.  It is important to note 
that there is no one opinion which is more persuasive than 
the other when the Board considers the record as a whole.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  The Board concludes that there is an approximate 
balance of the positive and negative evidence that pertain to 
the etiology of the left hip disability.  Thus, reasonable 
doubt is resolved in favor of the veteran.  

b.  Whether New and Material Evidence has been Received to 
Reopen the Finally Decided Claim of Entitlement to Service 
Connection for a Left Knee Disability, Claimed as Secondary 
to the Service-Connected Right Knee Disability.  

In August 2001, the veteran filed a claim of entitlement to 
secondary service connection for a left knee disability.  In 
March 2002, the RO denied the claim.  The veteran was 
notified of the decision and he did not file a timely Notice 
of Disagreement with the RO's denial.  Thus, the RO's March 
2002 decision is final.  See 38 U.S.C.A. § 7105.  

General Law and Regulations for New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  See Anglin v. 
West, 203 F.3d 1343 (2000).  

The Board points out that the pertinent law and regulations 
contain an amended definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  See 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2006).  The veteran filed a claim to 
reopen the finally decided claim subsequent to the effective 
date of the new regulations, in March 2003, and as the new 
regulations expressly apply to newly-filed claims to reopen, 
the Board finds that such provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

Under the applicable law, "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

The veteran filed a claim to reopen the finally decided 
secondary service connection claim in March 2003.  In order 
to reopen the claim for review on the merits, the veteran 
must show that he submitted new and material evidence.  New 
and material evidence would be evidence which tends to show 
that the veteran is currently diagnosed as having a left knee 
disability which is related to the service-connected right 
knee disability.  

The evidence received subsequent to the RO's March 2002 
decision is both new and material to the claim of entitlement 
to service connection for a left knee disability, claimed as 
secondary to the service connected right knee disability.  
For example, there is evidence within the claims file which 
shows that the veteran is currently diagnosed as having a 
left knee disability  and there is evidence that shows an 
etiological relationship between the left knee disability and 
the service-connected right knee disability.  (See the VA 
examination reports, dated in April 2003, and October 2004; 
the medical report from C. D. Christianson, D.O., dated in 
August 2001; VA medical treatment records, dated from August 
2002 to December 2004; and the medical report from F. K. 
Tindall, M.D., dated in March 2005).  

In view of the forgoing, the Board finds that the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a left knee disability, 
claimed as secondary to the service-connected right knee 
disability.  Accordingly, the Board will consider the issue 
on a de novo basis.  

c.  Entitlement to Service Connection for a Left Knee 
Disability, Claimed as Secondary to the Service-Connected 
Right Knee Disability.

The veteran maintains that he is currently diagnosed as 
having a left knee disability which is related to the 
service-connected right knee disability.  (See the June 2004 
transcript of the RO hearing and the September 2005 
transcript of the Travel Board hearing).  

The post-service medical records reveal that the veteran is 
diagnosed as having a left knee disability, described as 
tendonitis.  

The August 2001 medical report from C, D, Christianson, D.O., 
shows that the veteran underwent a right knee ACL 
reconstruction about 10 years ago and that the right 
continued to give him problems.  It was noted that the 
veteran experienced tendonitis of the left knee.  

On VA examination, dated in December 2001, the examiner 
stated that there was no documentation of a service-related 
injury.  The report states that he had pain at the front of 
both sides of his left knee and also pain over the bump in 
the front of the knee, mostly having pain on the upper medial 
aspect of the left knee below the joint line.  The examiner 
ordered X-rays and deferred the intended medical opinion 
until after the X-ray results were received.  In February 
2002, L. Green, stated that tendonitis of the left knee is 
not due to the service-connected right knee disability.  (See 
the VA examination report, dated in December 2001 and the 
Addendum to the VA examination report, dated in February 
2002.)  

In August 2002, a VA medical doctor, A. Guerero, M.D., 
assessed the veteran as having left knee pain, with no 
evidence of an infection.  The examiner opined that 
musculoskeletal discomfort is in part secondary to his 
obesity and to his favoring of the left lower extremity from 
his previous contralateral knee surgeries.  

The veteran underwent VA examination in April 2003.  The 
examiner reported that the claims file was reviewed.  A 
summary of the veteran's X-ray reports for the left knee was 
provided.  After physical examination of the veteran's left 
knee, the examiner noted that the veteran had minimal 
patellar spur of the left knee.  The examiner stated that, in 
essence, there was no difficulty with the service-connected 
right knee disability which results in causing the 
aforementioned symptoms.  

The February 2004 VA orthopedic clinic note states that the 
veteran complained of "pain and feelings of slipping."  He 
was assessed having left medial knee pain.  In a February 
2004 VA Addendum to the orthopedic clinic note, D. L. 
Cherney, M.D. stated that there is the possibility that given 
the veteran's history of right knee injury and subsequent 
surgery, the newer issues may be related to the incomplete 
return to full recovery following the right knee surgery.  

The March 2004 VA orthopedic clinic note states that the 
veteran is followed for left knee pain.  The examiner's 
assessment is that the cause for the knee pain was unclear.  
The examiner, however, stated that the "right knee injury 
and surgery have resulted in a gait abnormality and leg 
length discrepancy which is treatable, and almost certainly 
related."  Additional VA medical treatment records, dated 
though July 2004, show similar findings and opinion.  

The veteran presented personal testimony at the RO hearing in 
June 2004.  He essentially testified that a VA medical doctor 
opined that the left knee condition is caused by a leg length 
discrepancy and his favoring of the left leg due to the 
weakened right leg, which is cased by the service-connected 
right knee disability.  

The VA medical treatment records dated through July 2004 
report that the veteran complained of left knee pain.  These 
records show that the veteran is assessed as having 
status/post right knee ACL tear/repair, right meniscus 
tear/repair, now with chronic left knee pain.  It is noted 
that given the prior history of the right ACL reconstruction, 
essentially, the veteran's problems most likely developed as 
a result of an incomplete recovery following the right knee 
surgery.  

The VA examination report, dated in October 2004, reveals 
that the examiner reviewed the claims file; a summary of the 
veteran's medical record is provided.  The examiner assessed 
the veteran as having left knee strain and reported that a 
magnetic resonance imaging (MRI) scan was within normal 
limits for an individual of the veteran's age.  The examiner 
opined that the left knee is less likely as not related to 
the service-connected right knee disability and that 
conditions do not automatically just cross from one side of 
the body to the other.  The examiner explained that in the 
veteran's case the veteran's complaints/conditions would not 
cross over from the right knee to the left knee.  

The examiner also stated that he was unable to locate 
anything in the record to substantiate the allegation that 
the veteran occasionally fell due to the service-connected 
right knee disability.  

The December 2004 VA orthopedic clinic note reveals yet 
another opinion regarding the right knee disability's effect 
on other parts of the veteran's body which are described as 
sore.  The examiner, B. G. Kwasman, M.D., essentially states 
that the effect that the right knee disability has on other 
parts of the veteran's body "is a very GREY issue and that 
"there is no positive yes or no" answer.  

The March 2005 medical report from F. K. Tindall, M.D. 
reveals that the veteran's service-connected right knee 
disability has led to pain in the opposite (left) knee.  

The Board observes that there are several opinions of record 
that address whether there is a relationship between a left 
knee disability and the service-connected right knee 
disability.  The Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992).  In view of 
the foregoing evidence, law, and regulations, the Board finds 
that the evidence of record is in relative equipoise, that 
is, the Board finds that there is an approximate balance of 
positive and negative evidence regarding a material issue.  
The Board concludes that the requirements for entitlement to 
service connection for a left knee disability, claimed as 
secondary to the service-connected right knee disability, 
have been met.  

The December 2001, April 2003, and October 2004 medical 
opinions suggest that there is no relationship between a left 
knee disability and the service-connected right knee 
disability.  The August 2002, February 2004, and the July 
2004 opinions essentially relate the left knee disability to 
his favoring of the left lower extremity and to the 
possibility that he did not fully recover from the right knee 
surgery.  

Clearly, the pertinent medical evidence of record is in 
equipoise. The record shows that the medical opinions 
relating the left knee disability to the veteran's service-
connected right knee disability were rendered by competent 
medical professionals, as were the opinions that suggest that 
there is no relationship between the left knee disability and 
the service-connected right knee.  It is important to note 
that there is no one opinion which is more persuasive than 
the other when Board considers the record as a whole.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  The Board concludes that there is an approximate 
balance of the positive and negative evidence that pertains 
to the etiology of the left knee disability.  Thus, 
reasonable doubt is resolved in favor of the veteran and the 
claim of entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability is granted.  

d.  Entitlement to Service Connection for a Low Back 
Disability, Claimed as Secondary to the Service-Connected 
Right Knee Disability.

The veteran maintains that he is currently diagnosed as 
having a low back disability which is related to the service-
connected right knee disability.  (See the June 2004 
transcript of the RO hearing and the September 2005 
transcript of the Travel Board hearing)  

The post-service medical evidence reveals that the veteran 
has complaints of low back pain.  
In August 2001, the medical report from C, D, Christianson, 
D.O., stated that the veteran underwent a right knee ACL 
reconstruction about 10 years ago and that the right 
continued to give him problems.  It was noted that the 
veteran experienced soreness of the back.  

The VA medical treatment records, dated in August 2002, show 
that the veteran complained of low back pain.  It is noted 
that the veteran gained approximately 40 pounds within a time 
frame of "several months."  He was assessed as having low 
back musculoskeletal pain.  In another August 2002 VA medical 
record, he is assessed as having low back pain due to 
favoring the service-connected right knee.  

In March 2003, VA received the veteran's claim of entitlement 
to service connection for a back disability, claimed as 
secondary to the service-connected right knee disability.  

The April 2003 VA examination report shows that the examiner 
reviewed the claims file and documented the veteran's history 
of low back pain.  The examiner stated that veteran suffers 
from minimal scoliosis of the lumbosacral spine and that; in 
essence, there was no difficulty with the service-connected 
right knee disability which results in causing the 
aforementioned symptoms.  

The March 2004 VA orthopedic clinic note states that the 
veteran is followed in the clinic for low back pain.  It is 
noted that the veteran inquired about the possibility of a 
relationship between the complaints of low back pain and the 
service-connected right knee disability.  The examiner 
assessed the veteran as having low back pain secondary to leg 
length discrepancy.  

The VA medical treatment records dated through July 2004 
report that the veteran complained of chronic low back pain.  
These records show that the veteran is assessed as having 
status/post right knee ACL tear/repair, right meniscus 
tear/repair, now with chronic low back pain.  It is noted 
that given the prior history of the right ACL reconstruction, 
essentially, the veteran's problems most likely developed as 
a result of an incomplete recovery following the right knee 
surgery.  

The October 2004 VA examination report reveals that the 
examiner reviewed the claims file; a summary of the veteran's 
history of low back pain and pertinent medical records was 
provided.  The examiner reported that the first symptom onset 
was about two years prior to the examination.  The veteran 
has not suffered an injury to the back, he has not had 
surgery, and he does not use braces or ambulatory aids.  
After performing a physical examination of the veteran, the 
examiner diagnosed him as having low back with strain and 
gave the opinion that it is less likely than not that the 
lower back condition is related to the veteran's service-
connected right knee disability.  

The examiner notes that the veteran related having developed 
a limp on the right side about three years ago, and that the 
limp was due to his left hip condition and his lower back.  

The December 2004 VA orthopedic clinic note reveals yet 
another opinion regarding the right knee disability's effect 
on other parts of the veteran's body which are described as 
sore.  The examiner, B. G. Kwasman, M.D. essentially states 
that the effect that the right knee disability has on other 
parts of the veteran's body "is a very GREY issue and that 
"there is no positive yes or no" answer.  

The March 2005 medical report from F. K. Tindall, M.D. 
reveals that the veteran's service-connected right knee 
disability has led to pain in the back.  In essence, F. K. 
Tindall, M.D, expressed concern as to whether the low back 
pain is the result of the knee disability.  However, an 
etiological opinion was not provided.  

The Board concludes that the requirements for entitlement to 
service connection for a low back disability, claimed as 
secondary to the service-connected right knee disability, 
have been met.  The Board observes that there are several 
opinions of record that address the etiology of the 
complaints of low back pain and whether there is a 
relationship between a low back disability and the service-
connected right knee disability.  When the Board weighs and 
balances the positive and negative evidence and considers the 
record as a whole, none of the opinions are more persuasive 
than the other.  

The August 2002, March 2004, and July 2004 opinions 
essentially relate the veteran's low back disability to the 
veteran's complaint of having to favor the left lower 
extremity, the finding of the 1/4 of an inch leg length 
discrepancy, and the possibility that the veteran did not 
fully recover from the right knee surgery.  

The pertinent evidence of record is in equipoise. The record 
shows that the medical opinions relating the low back 
disability to the veteran's service-connected right knee 
disability were rendered by competent medical professionals, 
as were the opinions that suggest that there is no 
relationship between the low back disability and the 
veteran's period of service.  It is important to note that 
there is no one opinion which is more persuasive than the 
other when Board considers the record as a whole.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  The Board concludes that there is an approximate 
balance of the positive and negative evidence that pertains 
to the low back disability.  Thus, reasonable doubt is 
resolved in favor of the veteran and the claim of entitlement 
to service connection for a low back disability, claimed as 
secondary to the service-connected right knee disability is 
granted.  


ORDER

Entitlement to service connection for a left hip disability 
claimed as secondary to the service-connected right knee 
disability is granted.  

Entitlement to service connection for a left knee disability, 
claimed as secondary to the service-connected right knee 
disability is granted.  

Entitlement to service connection for a low back disability, 
claimed as secondary to the service-connected right knee 
disability is granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


